ACCEPTED
                                                                                                          01-14-00921-CV
                                                                                                FIRST COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                    2/18/2015 12:18:10 PM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                   CLERK

                     DOYLE, RESTREPO, HARVIN & ROBBINS, L.L.P.
                                                   attorneys at law
                                                                                      FILED IN
The Lyric Centre                                                               1st COURT OF APPEALS    Telephone
Suite 2300                                                                         HOUSTON, TEXAS (713)228-5100
440 Louisiana Street                                                           2/18/2015 12:18:10 PM Telecopier
Houston, Texas 77002                                                                              (713) 228-6138
                                                                               CHRISTOPHER A. PRINE
                                                                                        Clerk
Sarah J. Allen, Associate

                                                                                             sallen@drhrlaw.com
                                                 February 18, 2015


         Via Electronic Filing
        Mr. Christopher A. Prine
        Clerk, First Court of Appeals
        30 I Fannin Street, Room 208
        Houston, Texas 77002-2066

                 Re :       No. 01-14-00921-CV; Jn Re Margaret Doucette, as Representative of the
                            Estate of David Doucette; In the Court of Appeals for the First Judicial
                            District of Texas at Houston.

        The Honorable Clerk of the First Court of Appeals :

               This letter is to notify the First Court of Appeals that Relator Margaret Doucette
        intends to file a reply in this mandamus proceeding pursuant to Texas Rule of Appellate
        Procedure 52.5.
                                                      Very truly yours,


                                                      Sara~~
        SJA/kg
        cc:       Via Hand Delivery
                 Judge Kyle Carter
                 125th Judicial District Court
                 Harris County Courthouse
                 201 Caroline, 1Oth Floor
                 Houston, Texas 77002
Mr. Christopher A. Prine
Clerk, First Court of Appeals
February 18, 2015
Page 2


      Via Electronic Filing
      J. Hunter Craft, Esquire
      Laura Cockrell
      Craft Law Firm, P.C.
      2727 Allen Parkway, Suite 1150
      Houston, Texas 77019

      Via Electronic Filing
      Mr. Peter M. Kelly
      Kelly, Durham & Pittard, L.L.P.
      1005 Heights Boulevard
      Houston, Texas 77008